 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found thatRespondenthas engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.Respondent having laid off and discharged Raymond Harold Burrow because ofhis actual or suspected union sympathies or activities, I recommend that Respondentoffer to him immediate and full reinstatement to his former or a substantially equiva-lent position without prejudice to his seniority and other rights and privileges andmake him whole for any loss of pay he may have suffered by reason of Respondent'sdiscrimination against him by payment to him ofa sumof money equal to thatwhich he normally would have earned as wages from the date of his layoff, February12, 1960, the date of the discrimination against him, to the date when, pursuant tothe recommendations herein contained, Respondent shall offer him reinstatement,less his net earnings during said period. Said backpay shall be computed on a quar-terly basis in the manner established by the Board in F.W. Woolworth Company,90 NLRB 289.The violations of the Act committed by the Respondent are persuasively relatedto other unfair labor practices proscribed by the Act, and the danger of their com-mission inthe future is to be anticipated from the course of the Respondent's con-duct in the past.The preventive purposes of the Act will be thwarted unless theorder is coextensive with the threat. In order, therefore, to make more effective theinterdependent guarantees of Section 7, to prevent a recurrence of unfair laborpractices, and therebyminimizeindustrial strife which burdens and obstructs com-merce, and thus effectuate the policies of the Act, I shall recommend that theRespondent be ordered to cease and desist from infringing in any manner uponthe rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Pulaski Rubber Company is engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.2.United Rubber, Cork, Linoleum & Plastic Workers of America, AFL-CIO,is a labor organization within themeaningof the Act.3. In January 1960, by interrogating employeesconcerningtheir sympathies to-ward the above-named Union, Respondent interfered with, restrained, and coercedits employees in the exercise of rights guaranteedin Section7 of the Act, and therebyhas engaged in and is engaging in unfair labor practices within themeaning ofSection 8(a) (1) of the Act.4. In January 1960, by threatening employees' chances of advancement and jobsecurity and by threatening to close the plant and quit business in order to defeatthe Union, Respondent interfered with, restrained, and coerced its employees in theexerciseof rights guaranteedin Section7 and therebyhas engaged in and is engagingin unfair labor practices within themeaningof Section 8(a)(1) of the Act.5.By discriminating in regard to the hire and tenure of employment of RaymondHarold Burrow, thereby discouraging membership in United Rubber, Cork, Lin-oleum & Plastic Workers of America, AFL-CIO, Respondent has engaged in andis engagingin unfair labor practices within the meaning of Section 8(a)(3) and (1)of the Act.6.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Michael Beneventoand JohnBenevento d/b/a M.Benevento Sand& Gravel Co.andHoisting&Portable Engineers Union,Local 4, International Union of Operating Engineers,AFL-CIO.Cases Nos. 1-CA-3258 and 1-CA-3304.April 28, 1961DECISION AND ORDEROn January 23, 1961, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-131 NLRB No. 45. M. BENEVENTO SAND & GRAVELCO.359spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.'The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings,2 conclusions, and recommen-dations of the Trial Examiner.ORDERUpon the entire record in thiscase,and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Michael Benevento and JohnBenevento d/b/a M. Benevento Sand & Gravel Co., Wilmington,Massachusetts, their officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with respect to rates of pay,wages, hours of employment, and other terms and conditions of em-ployment, with Hoisting & Portable Engineers Union, Local 4, Inter-national Union of Operating Engineers, AFL-CIO, as the exclusiverepresentative of all of its employees in the following appropriateunit :All production and maintenance employees at Respondent'sWilmington, Massachusetts, plant, including truckdrivers and me-chanics, but excluding office clericalpersonnel and supervisors as de-fined in the Act.(b)Offering employees wage increases and other economic benefitsif they would forget about the Union; telling employees that the plantwould probably close down before it would go union; telling strikingemployees that they could have settled their differences among them-selves without the Union; offering striking employees wage increases,'The Respondent contends that it was prejudiced because it was not allowed a full10 days to answer the consolidated complaint,dated October 12, 1960However, therecord discloses that the consolidated complaint was in fact served on the Respondent onor before October 14.As the hearing was opened on October 25, the Respondent had afull 10 days in which to file an answer.Moreover,the Trial Examiner gave the Respond-ent until the close of business on October 25 to file an answer and it did so on that date.We therefore find that Respondent's claim of prejudice is without merit2In the Intermediate Report, the Trial Examiner inadvertently stated that the refusalto bargain occurred after August 12, 1960.It is clear that the date intended wasSeptember 12, 1960,and it is corrected accordinglyThe General Counsel excepts to the Trial Examiner's finding that the refusal to bargaindated from September 12, 1960,contending that July 20 was the date of the first refusalto bargain.We find it unnecessary to pass on this contention inasmuch as the remedialorder would be the same in either event. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDother economic benefits, and a contract if they would return to workwithout the Union; and stating that Respondent would not sign a con-tract with the Union even if the employees walked on the picket linefor years.(c)Bypassing the above-named Union as the employees' dulychosen exclusive collective-bargaining representative and dealing di-rectly with the employees.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities forthe purposes of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized by Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Hoisting & PortableEngineers Union, Local 4, International Union of Operating En-gineers, AFL-CIO, as the exclusive representative of the employeesin the above-described appropriate unit with respect to rates of pay,wages, hours of work, and other terms and conditions of employment,and embody in a signed agreement any understanding reached.(b)Post at its plant in Wilmington, Massachusetts, copies of thenotice attached to the Intermediate Report marked "Appendix A." ICopies of said notice, to be furnished by the Regional Director for theFirst Region, shall, after being duly signed by the Respondent's rep-resentative, be posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.MEMBER BROWN took no part in the consideration of the above Deci-sion and Order.a This notice shall be amended by substituting the words"Pursuant to a Decision andOrder" for the words"Pursuant to the Recommendations of a Trial Examiner."In the event that.thisOrder is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." M. BENEVENTO SAND & GRAVEL CO.INTERMEDIATE REPORT AND RECOMMENDED ORDER361STATEMENT OF THE CASEUpon charges filed by Hoisting & Portable Engineers Union, Local 4, Interna-tional Union of Operating Engineers, AFL-CIO, herein called the Union, the Gen-eral Counsel of the National Labor Relations Board, by the Regional Director forthe First Region (Boston, Massachusetts), issued his complaint, dated October 12,1960, against Michael Benevento and John Benevento d/b/a M. Benevento Sand &Gravel Co., herein called the Respondent.With respect to the unfair labor prac-tices, the complaint, as amended at the hearing, alleges, in substance, that: (1) theUnion has been the exclusive bargaining representative of all the employees in aspecified appropriate unit at all times since July 13, 1960; (2) at all times since aboutJuly 20, 1960, Respondent has refused to bargain collectively with the Union assuch representative, although requested to do so; (3) Respondent, by its supervisors,representatives, and agents, engaged in specified acts of interference, restraint, andcoercion; and (4) by the foregoing conduct Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (5) and Section 2(6) and (7)of the National Labor Relations Act, as amended. In its duly filed answer, Re-spondent denies, generally, the unfair labor practice allegations.Pursuant to due notice, a hearing was held before the duly designated TrialExaminer at Boston, Massachusetts, on October 25 and 26, 1960.All parties ap-peared, were represented at the hearing, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, to present oral argument, and tofile briefs.On December 27, the General Counsel and the Respondent filed briefs,which I have fully considered.Upon the entire record i in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTMichael Benevento and John Benevento, herein jointly referred to as Respondent,are copartners doing business under the trade name and style of M. Benevento Sand& Gravel Co. Respondent maintains its principal office and place of business inWilmington, Massachusetts, where it is engaged in the manufacture, sale, and dis-tribution of sand and gravel.During the calendar year preceding the issuance ofthe complaint, Respondent sold products, valued in excess of $50,000, to Red-E-MixCo., of Reading, Massachusetts, which company during the same calendar year pur-chased and received, from sources outside the Commonwealth of Massachusetts,products valued in excess of $50,000.Upon the above admitted facts, I find that Respondent is engaged in commercewithin the meaning of the Act.2II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the record shows, and I find that Hoisting&Portable En-gineersUnion,Local 4,InternationalUnion of Operating Engineers,AFL-CIO,is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe principal issues in this proceeding are (1) whether Respondent's conductconstituted a refusal to bargain within the meaning of Section 8(a)(5) of the Act,and (2) whether Respondent's agents and representatives engaged in acts of inter-ference, restraint, and coercion within the meaning of Section 8 (a) (1) of the Act.A. Sequence of events31.Commencement of employee self-organizationOn July 13, 1960, Respondent's employees attended a union meeting at whichunion representatives pointed out that the Union would attempt to negotiate a con-'During his cross-examination of John Benevento, the General Counsel was permittedtowithdraw a question after it had been answered by the witnessThis appears onpage 340 of the typewritten transcript of the testimony. I hereby reverse my ruling inthis respect so that both the question and the answer are now part of the record.' Siem.ons Mailing Service,122 NLRB 81, 858Unless otherwise indicated, the factual findings-in this section.are based on credibleevidence which Is either admitted or undenied. 362DECISIONSOF NATIONAL LABORRELATIONS BOARDtract with Respondent containing certain benefits with respect to wages, hours, andworking conditions, but that before the Union could approach Mr. Benevento, theemployees would have to sign cards authorizing the Union to represent them forcollective-bargaining purposes.Eight of Respondent's employees in the appropriatebargaining unit signed union authorization cards at that meeting.The next day, theUnion filed a representation petition with the Board's Regional Office.2. John Benevento's conversationwith StricklandThomas Strickland had been employed by Respondent for about 3 years as ashovel operator.He attended the union meeting on July 13 and signed a unionauthorization card at that time. John Benevento, a partner in Respondent Companyand hereinsometimereferred to as John, was at that time in complete charge ofRespondent's operationsbecause of the absence of his father, Michael Benevento,in EuropesinceJune 10.A few days after the June13 union meeting,John spoke to Strickland about theUnion while the latter was operating the shovel. John stated that he had heard thatthe employees were talking aboutunions andthat if Strickland would forget aboutthe Union hewouldgive him a raise of 25 cents an hour. Strickland replied thathe did not know anything about the Union .43.The Union requestsrecognitionland contractnegotiationsOn July 20, 1960, Paul McQuade,an Internationalrepresentative, and JamesGrandy, the Union's assistant businessmanager,went to Respondent's office andasked for Mr. Benevento.They were told that Mr.Benevento was inItaly and thatthey would haveto seeJohn Benevento who was in charge of the plant. Followingdirections, they located John in the Pit.McQuade introduced himself and Grandy,stated that the Union represented a majority of Respondent's employees, and thatthey wanted to sit down with him and negotiate a contract covering the employeesas soon as possible. John Benevento replied that his father, Michael, was in Italyand that he (John) did not have authority to negotiate. John also stated duringthe conversation that his father would never do business with Local 4, that he him-self (John) used to be a member of Local 4 and wanted no part of it, that theUnion would never come into the plant even if they had to close it down, that hewas able to sell his materials cheaper than anyone else, that Shelsey of BurlingtonSand and Gravel had kicked the Union out, and that aslongas Shelsey was goingto operatenonunionBenevento was going to operatenonunion.54. John Benevento's conversations with Strickland and with other employeesOn the morning of July 25, upon Strickland's return to work after a week's vaca-tion, John Benevento told employee Strickland that if he would forget about theUnion, he would receive more than a 25-cent-an-hour raise, that he would be paidfor the vacation he had just taken, that there would be some paid holidays, and thatthere would be insurance, half the cost of which would be borne by the Respondent .6On the morning of July 29, John Benevento spoke to a group of about five or sixemployees at their request. John asked what the trouble was and was informed thatthe employees would like to have certain benefits. John told the group that if the*The findings in this paragraph are based on the credited testimony of Thomas Strick-land.John Benevento did not impress me as a credible witness.His testimony in somerespects was evasive and contradictory and disclosed a lack of candor.Under all thecircumstances, including my observation of the demeanor of the witnesses, I do notcreditJohn's denials.5 The findings in this paragraph are based on the credited testimony of Paul McQuadeand James Grandy. John Benevento admitted that McQuade and Grandy stated theyrepresented Local 4 and wanted to sit down and negotiate a contract, and that he repliedhe had no authority to negotiate and that his father was in EuropeHe denied statingthat his father would close the place down before he would negotiate with the Union, ormaking any reference to Burlington Sand and Gravel.He admitted that he was familiarwith Burlington Sand and Gravel and that there "may have been" some argument aboutitbetween himself and the union representatives but that he did not rememberAspreviously Indicated, I do not regard John Benevento as a credible witness and do notcredithis testimony to the extent that It constitutes a denial of that of McQuade andGrandy, as set forth in the text6 The findings in this paragraph are based on the credited testimony of employeeStrickland.I do not credit John Benevento's denials in this respect. M. BENEVENTO SAND & GRAVEL CO.363men could wait until his father's return fromEurope, he (John) would see what hecould do for them.He alsostated that his father would probably close down beforehe wouldgo union.5.The strike commencing August 2On August 2, 1960,Respondent's employees went out on strike for union recog-nition,and commenced picketing Respondent's premises.All the employees in theappropriate unit participated in the strike which was effective in closing down Re-spondent'soperations until the employees returned to work on the morning ofSeptember 23.6. John Benevento's conversation withsomestrikers in Kitty's DinerOn August 9, John Benevento spoke to a few of the strikers whom he happenedtomeet in Kitty's Diner.During the course of the conversation, John stated thatthe men should not have gone out on strike, that they could have settled the thingamong themselves, that they did not need the Union, and that if the men had waitedfor his father to return before they went on strike they could have got some benefitsand settled it with him and his father.?7.Michael Benevento returns from ItalyOn September 9, 1960,Michael Benevento,the other partner in Respondent Com-pany, came back from Italy.He returned to his business at the plant the verynext day and saw the men on the picket line carrying signs. John Benevento ad-mitted that about 2 or 3 days after his father's return from Europe, he informed hisfather about the visit by McQuade and Grandy and that they wanted to talk abouta contract.Michael Benevento admittedly made no effort at any time to get in touchwith any union representative.8.The activities of Frank MooreOn September 19, Respondent placed an advertisement in the papers for ex-perienced 10 wheeler truckdrivers, shovel operators, and front load operators, men-tioning the existence of a labor dispute.In responseto this advertisement, FrankMoore applied for a job at Respondent's office on the morning of September 21.He was told by Shaugnessy, Respondent's bookkeeper, that the Beneventos were notthere but would be back in the afternoon.Moore left a note withhis name, tele-phone number, qualifications, and references.That afternoon Moore returned and engaged in a conversation with both Bene-ventos, father and son, in Respondent's office.Shaugnessy was also in the officeat that time.Moore was told that there was a job open for him if enough menwould come back to work.Moore asked why there was a picket line, and was toldthat there was a labor dispute.Moore asked, "Well, are youunion?"One of theBeneventos replied in the negative and added that the Umon was trying to get inbut that they did not want the Union to get in.Moore then inquired if there wassome way they could settle the matter if they werenonunion.The Beneventos sug-gested that Moore could try to settle it if he wanted to.Moore then asked whatthey had to offer the strikers.Their reply was 50 cents to a dollar an hour raise,a week's paid vacation after a year of service, and sick benefits.Moore was toldor led to believe that he would be given a job as foreman if he were successful in get-ting enough employees to come back to work to enable operations to be resumed.Moore then went back to the picket line and spoke to a group of the strikerswho were there.Moore asked what the troublewas, andwas told that the menfelt they were underpaid and wantedunion wages.Moorethenstated that he wastold by the Beneventos to offer them an increase of from 50 cents to a dollar an hour,a week's vacation after a year's service, and sick benefits.The strikers replied thatthey did not want to do anythinguntilthey had first talked to the union representa-tives.Moore thereupon returned to Respondent's office and told Michael Beneventothat the men wanted to talk to the Union about it. John Benevento was not in theoffice at that time.Moore returned to the picket line the next morning and asked some of the picketswho were there if they had come to any decision.He was again told that themen still wanted to talk to the Union.Moore went back to Respondent's officewhere both Beneventos werepresent.In responseto their question as to how he4 The findings in this paragraph are based on the mutually consistent testimony ofemployees Calo,Brown, Heffernan,and John Benevento. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas making out, he stated that he had told the men what they had offered andthat they still wanted to talk to the Union about it.Moore also stated that the menwere afraid of being fired if they came back to work.At that point, Michael Bene-vento said that he would bewilling to signa 5-year contract with the men but notwith the Union.Moore then went back to the picket line and told the strikers they did not haveto worry about being fired because the Beneventos had offeredto signa 5-year con-tract with them, but that they did not want any part of the Union. Either on thatoccasion or on one of the earlier occasions when Moore was talking to the pickets,John Benevento drove up with a load of gravel.Moore asked John if he wouldverify that the offers Moore made to the men were true. John replied that they weretrue.The findings in this section are based on the credible testimony of Frank Mooreand Thomas Strickland.The Beneventos denied that they authorized Moore tomake any offers to the strikers for returning to work or that they promised Moorea job if he were successfulin gettingthe men back to work. John Benevento alsodenied the testimony of Moore that he was asked to and did verify the truth ofMoore's offers, although he admittedpassingthrough the picket line with a loadof gravel.Moore testified under subpena and admitted that he was not a unionman andwas not afraid to pass through a picket line.Despite a long and searching cross-examination, the testimony of Moore and Strickland in this regardwas not im-peached in any material respect.They testified with the detail and particularitywhich normally do not accompany a fabrication.Moore and Strickland specificallymentioned the names of some of the strikers who were in the group when Mooretalked to them.Moore mentioned Brown who, although called as a witness by Re-spondent, did not refute Moore's testimony.Strickland alsomentioned Brown,Laliberti,Calo, and Rideout.Respondent unsuccessfully sought to refute theirtestimony through Calo and Heffernan who were called as Respondent'switnesses.However, Calo testified that on one occasion he heard Moore say on the picket linethat nobody would be fired if they came back to work without the Union and thatMoore was going to be made foreman.He further admitted that he did not remainin the group throughout the entire conversation.Heffernan testified that he did nothear Moore say anything about benefits but he admitted that he had a "big head"on and was not in the area where he could hear what was said between Moore andthe other employees.Contrary to Michael Benevento's testimony, John Benevento admitted that bothhe and his father were present when Moore first spoke to them about a job. Johnalso admitted that he told Moore that they could not resume operations withouthavingmoremen available to work.Respondent's unexplained failure to call as awitness its bookkeeper, Shaugnessy, who, according to Moore, was present duringthe initial conversation between Moore and the Beneventos, is a significant factor tobe considered in evaluating the veracity of the Beneventos.8 In addition, JohnBenevento also admitted seeing Moore go in and out of the office and in the yardin front of the office during that period, without questioning him about it. Suchconduct is more consistent with Moore's version than with that of a mere interloper,asRespondent would have one believe. John Benevento also admitted that, afterthe men hadreturned to work on Friday, September 23, and Moore was told thatRespondent had no job for him, John made efforts to get Moore a job by arrangingan interview for him with Jack Friedman of the Red-E-Mix Co., which occupiedsomeof the same premises and in which the Beneventos own stock.This wouldseem to indicate that Benevento felt under some obligation to Moore and is moreconsistent withMoore's version that he had been promised a job. Italso seemsunlikely that Moore would have requested payment for the 2 days he spent goingback and forth, as the Beneventos admitted, if in fact the Beneventos had notauthorized him to make an attempt to settle the matter with the strikers.Finally,the testimony of the Beneventos was at times evasive, contradictory, and confusing.Upon consideration of the foregoing and the entire record as a whole, includingthe demeanor of the witnesses, I do not credit the testimony of the Beneventos tothe extent that it conflicts with that of Moore.9.Attorney Duffy's telephone conversation with John BeneventoA few days before the men returned to work on September 23, William Duffy,an attorney representing the Union, telephoned Respondent's place of business andsCf.Interstate Circuit, Inc. v. U.S.,306 U S. 208, 226. M. BENEVENTO SAND & GRAVELCO.365asked for Michael Benevento.He was told by John that his father was not there andwas asked if the wished to leave a message.Duffy thereupon identified himself asan attorney representing the Union, explained that he was calling because of rumorsthat the Union was unwilling to sit down and talk with Benevento, stated that thatwas not true, and that the union representatives were ready and willing to negotiateat any time. John Benevento replied, "You come to us after 2 weeks and you expectus to negotiate."After some discussion about the operations of the Union, JohnBenevento asked why they picked on Respondent and why they had not organizedBurlington Sand and Gravel, and added that "we're never going to operate withthe Union."Duffy then asked if it was his position that "it's futile for me to becalling you, and we can't sit down?" John Benevento replied, "if that's the way youwant to have it, that's the way it's going to be." 910.Michael Benevento refuses to talk to the union representativeSometime in the afternoon on September 22, at Moore's suggestion, Union Repre-sentativeGrandy went with Moore to see Michael Benevento for the purpose oftalking to him.When Moore introduced Grandy to Michael Benevento as therepresentative of the Union, Benevento angrily ordered Grandy off the premises invulgar language.Michael Benevento also stated that he would not sign with theUnion if the fellows walked the picket line for 25 years.A group of seven or eightemployees had followed Moore and Grandy and were also present on this occasion.The foregoing findings are based on the credited and undenied testimony of Mooreand Grandy.Michael Benevento admitted that he "kicked them out of the yard,"that he was angry, and that he was not going to talk to any union representativesbecause they had waited for about 2 weeks after his return from Italy beforeapproaching him.11.The strikers return to workOn Friday morning, September 23, all strikers except Strickland returned to workunder their previous terms and conditions of employment, and plant operations wereresumed.12.AttorneyMcCarthy answers employees' questionsThe following week, one of the employees mentioned to John Benevento thatsome of the men had expressed concern about their return to work and would liketo get some information about it.He replied that he would have Gerald McCarthy,Respondent's attorney, talk to them.The men were thereupon assembled in front of the garage and were told by Mc-,Carthy to ask questions. In response to questions from the men, McCarthy statedthat employees who joined the Union or who initiated the union movement wouldnot be fired and that if they voted for the Union in an election, Mr. Benevento wouldsit down and negotiate in good faith.B. Interference, restraint, and coercionAlthough the record does not warrant a finding that John Benevento had the au--thority to negotiate with the Union, the record is clear, and I find, that he was asupervisor and representative of Respondent and that Respondent was responsible-for his conduct.Respondent does not seriously contend to the contrary.On two occasions before the strike, John Benevento offered employee Stricklanda wage increase and other benefits if he would forget the Union.On another oc-casion before the strike, he told a group of employees that his father would probably,close down before he would go union.During the strike, he told some of the-strikers that if they had waited until his father's return from Europe, they could'have settled their differences without the Union.Such conduct is clearly pro-scribed by Section 8(a) (1) of the Act.As hereinafter found, at all times on and after July 13, 1960, the Union was theexclusive collective-bargaining representative of Respondent's employees.A fewdays after Michael Benevento's return from Italy, he was informed by his son about-the July 20 visit of Union Representatives McQuade and Grandy and their desire-to negotiate a contract for the employees.Despite this knowledge, the Beneventos9The findings in this section are based on the credited testimony of Attorney Duffy.John Benevento admitted having such a telephone conversation with Duffy but deniedhaving made some of the statements set forth in the text. For reasons previously indi-cated, I do not regard John Benevento as a credible witness and do not credit his testi-mony to the extent that it conflicts with that of Duffy 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorized Frank Moore to act as Respondent's intermediary in an attempt to getthe strikers to return to work without the Union by offering them wage increases andother employee benefits and promising to sign a 5-year contract with them but notwith the Union. I find that Moore acted as an agent of Respondent in makingthese offers and promises to the strikers and that Respondent is liable for his conduct.Such offers and promises of benefits to induce the employees to abandon the strikeand the Union are obviously violative of the Act.iaMoreover, by bypassing theUnion and dealing directly with the employees, Respondent attempted to under-mine and destroy the employees' duly chosen bargaining representative and therebyadditionally interfered with, restrained, and coerced the employees in the exercise ofrights guaranteed by Section 7 of the Act, in violation of Section 8(a)(1) of theAct.iiFinally,Michael Benevento's statement in the presence of a group of em-ployees, on the occasion when he angrily ordered Union Representative Grandy offthe property on September 22, that he would not sign with the Union even if themen walked the picket line for 25 years, constituted a further violation of Section8(a)(1) of the Act.Ifind that by the above-stated conduct of John Benevento, Michael Benevento,and Frank Moore, Respondent interfered with, restrained, and coerced the em-ployees in the exercise of their statutory rights and thereby violated Section 8(a)(1)of the Act.iaC. The refusal to bargain1.The appropriate unit and the Union's status as exclusivebargaining representative thereinThe complaint alleges the appropriateness of a production and maintenance unitwith the usual exclusions. In the representation proceeding, the record of whichhas been incorporated herein, the Respondent and the Union stipulated to the appro-priate unit as being all production and maintenance employees at Respondent'sWilmington,Massachusetts, plant, including truckdrivers and mechanics, but ex-cluding office clerical personnel and supervisors as defined in the Act.AlthoughRespondent's answer denies the allegation of the complaint with respect to theappropriateness of the unit, Respondent adduced no evidence on this issue.Aproduction andmaintenance unit is presumptively appropriate for collective-bargaining purposes.I find that the aforestated stipulated' unit is an appropriateunit for the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.The parties stipulated that for the payroll periods ending July 14 and 21, 1960,there were I1 men employed in production and maintenance classifications withinthe aforesaid appropriate unit.The undisputed credible evidence shows, and Ifind, that eight of these employees signed union authorization cards on July 13, 1960,and that a ninth employee signed such a card about a week later.These cardsdesignated the Union to represent the signer for purposes of collective bargaining.The undisputed evidence also shows that a majority of Respondent's employeesparticipated in picketing from the commencement of the strike on August 2 untilthe strikers returned to work on September 23.I find that at all times on and after July 13, 1960, the Union was designated as thecollective-bargaining representative by a majority of Respondent's employees in the11There is no merit to Respondent's contention that such conduct was not unlawfulbecause it allegedly did not in fact induce the strikers to return to work and becausethe strikers did not receive any of the promised benefits after returning to work"It iswell settled that the test of interference, restraint, and coercion under Section 8(a) (1)of the Act does not turn on the employer's motive or on whether the coercion succeededor failed.The test is whether the employer engaged in conduct which, it may reasonablybe said, tends to interfere with the free exercise of employee rights under the Act "American Freightways Co., Inc,124 NLRB 146, 147. The conduct In question clearlymeets this test.11MedoPhotoSupply Corp. v. N L R.B.,321U.S. 678, 683-684;Walsh-LumpkinWholesale Drug Company,129 NLRB 294.12AttorneyMcCarthy's statements, in response to questions by the employees aftertheir return to work, that employees who initiated the union movement or who joinedthe Union would not be fired and that Benevento would negotiate in good faith if theemployees voted for the Union in an election, were clearly insufficient, under all thecircumstances, to constitute an effective disavowal and repudiation of the antecedentunlawful conduct of Michael and John Benevento and Frank Moore so as to absolveRespondent for their conduct. See, e g,Playwood Plastics Co., Inc.,110 NLRB 306, 313,and cases cited infootnote 13 of IR) ;Fulton Bag and CottonMills, 75NLRB 883, 884. M. BENEVENTO SAND & GRAVEL CO.367appropriate unit.I further find that at all times on and after July 13,1960,the Unionhas been and is the exclusive representative of the employees in the aforesaid appro-priate unit for the purposes of collective bargaining within the meaning of Section9(a) ofthe Act.2.Conduct constituting a refusal to bargain in violation of the ActCounsel for Respondent contends in his brief that there was no unlawful refusalto bargain because (1) the Union had filed a representation petition before requestingrecognition of the Respondent, (2) a hearing had been held on the petition on August2 and the petition had not been withdrawn up to the time of the hearing in the instantcase, (3) there was no one in authority at the plant to recognize the Union and theunion representatives were so informed, (4) no request for recognition or negotiationwas made of Michael Benevento, the only one who had such authority, (5) at notime did the Union offer to show Respondent any cards to support its majority claims,and (6) Attorney McCarthy told the employees after they had returned to workthatMr. Benevento would negotiate in good faith if the Union won the election.13I find no merit in these contentions.When Union Representatives McQuade and Grandy informed John Benevento onJuly 20, 1960, that they represented a majority of Respondent's employees andwanted to sit down to negotiate a contract, John replied that he had no authority tonegotiate, that his father was in Italy, that his father would never do business with theUnion, that the Union would never come into the plant even if they had to close itdown, and that as long as Burlington Sand and Gravel had kicked the Union outand was going to operate nonunion, Respondent would operate nonunion, all aspreviously found.Although, as I have previously found, the record does not war-rant a finding that John Benevento had authority to recognize and deal with theUnion, John was in full charge of operating the plant and the only representative ofmanagement on the premises in the absence of his father.As such, he was the properperson to whom to address the Union's request for recognition and negotiation.14Moreover, John Benevento relayed this request to his father a few days after MichaelBenevento's return from Italy when John admittedly informed his father of the visitby the union representatives and their request to negotiate a contract.Yet, MichaelBenevento admittedly at no time communicated with any union representative. Fail-ure to reply to a union's request for recognition and negotiation has long been heldto constitute a refusal to bargain in violation of the Act.But the Beneventos did not content themselves with a mere passive refusal.Theyaffirmatively bypassed the Union and dealt directly with the striking employees onSeptember 21 and 22, offering them, through Moore as their intermediary, wageincreases and other employee benefits plus a 5-year contract if they would abandonthe Union and return to work, all as previously found.Respondent's conduct inattempting to undermine and destroy the employees' chosen bargaining representativein this manner, in itself constituted a failure to comply with its statutory obligationto bargain in good faith only with the employees' exclusive collective-bargainingrepresentative.isAbout the same time, Union Attorney Duffy made a further attempt to negotiatewhen he telephoned the plant to speak to Michael Benevento. In his absence, JohnBenevento made it clear that it would be futile for the Union to continue its effortsto negotiate because Respondent was not going to operate its plant with the Union.That this also reflected the position of Michael Benevento is demonstrated by theincident of September 22 when Union Representative McQuade, accompanied byMoore, approached Michael Benevento for the purpose of talking to him.Thus, assoon as McQuade was introduced as the union representative, Michael Beneventorefused to talk to McQuade and angrily ordered McQuade off the premises in vulgarlanguage.At the same time he stated that he would not sign with the Union if theemployees walked on the picket line for 25 years. Indeed, under all the circum-stances, I find that the Union's demand for recognition and negotiation was in effectrenewed on this occasion.For, a demand for bargaining was inherent in Grandy'sdesire to talk to Michael Benevento and, except for Michael's conduct, an expressdemand would have been forthcoming.18Michael Benevento's conduct in this11Respondent's further contention that Frnnk Moore cannot be considered an agent ofRespondent for whose conduct Respondent is responsible has previously been rejected1See, e g ,Somerset Classics, Inc,etal ,90 NLRB 1676 1080, footnote 23, enfd.193 F. 2d 613 (C.A 2), cert.denied344 U.S. 816;James Thompson & Co, Inc,100NLRB 456, 40216 Seeffedo Photocase,supra; Hilton Insulation, Inc.,129 NLRB 1296.26 See, e.g,Burton-Dixie Corporation,103 NLRB 880, 882. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect convincingly and forcefully indicated his unwillingness to deal with theUnion, as he in effect admitted at the instant hearing.It is thus clear, and I find, that Respondent's entire conduct constituted a refusalto recognize and deal with the Union.The issue as to whether an employer's refusalto recognize and negotiate with a union is violative of the Act because motivated bya rejection of the collective-bargaining principle or whether it is lawful becausemotivated by a bona fide doubt as to the Union's majority status, is essentially "onebetween sincerity or lack of sincerity in the employer's expression of doubt as tomajority status, an issue which can only be tested by reference to the total pictureof the employer's conduct revealed by the record as a whole." 17 In the instant case,the Beneventos at no time questioned the Union's majority status and at no timeasserted any alleged doubt as to such status as a ground for refusing to recognizeand deal with the Union.Moreover, any genuine doubt as to the Union's majorityrepresentation would have been dispelled when Michael Benevento and AttorneyMcCarthy admittedly continued to see a majority of the men still on the picketline.18Finally, this alleged reason was not even mentioned in the instant hearing asthe basis for Respondent's refusal to recognize and deal with the Union.On theother hand, Respondent's conduct, previously summarized, clearly discloses, as Ifind, that Michael Benevento's refusal to recognize and deal with the Union wasmotivated by a rejection of the collective-bargaining principle and therefore wasviolative of the Act.The fact 'that prior to its request for recognition, the Union had itself filed a repre-sentation petition with the Board, did not constitute the Union's action as an irrevo-cable commitment by the Union to establish its representative status only through arepresentation proceeding.The Union may abandon the representation proceedingand seek recognition from the employer at any time prior to the holding of anelection.19"The right of an employer to insist upon a Board-directed election is notabsolute.If he entertains no reasonable doubt with respect to the appropriatenessof the proposed unit or the Union's representative status, he cannot insist upon aBoard-directed election merely because the Union had previously filed a petition forcertification."United Butchers Abattoir, Inc.,123NLRB 946 at 957. A Board"certification is not an indispensable condition precedent to an employer's obligationto bargain."Safeway Stores, Incorporated,110 NLRB 1718, 1720, "Moreover,when, as in the instant case, the filing of the petition is followed by the employer'sunfair labor practices, the employer's reliance on such filing as a defense to its refusalto grant recognition comes with ill grace."United Butchers Abattoir, Inc., supra.For, the Board's election machinery is not intended as a shield behind which anemployer may engage in a campaign to destroy a union's majority.20Upon consideration of the foregoing, and upon the entire record as a whole, Ifind that at least at all times after August 12, 1960, when Michael Benevento hadreturned from Italy and was informed by his son of the Union's majority claim andrequest for negotiation, Respondent has refused to bargain with the Union in viola-tion of Section 8(a) (5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policiesof the Act.17Pyne Moulding Corporation,110 NLRB 1700, 1707, enfd 226 F. 2d 818 (C.A. 2).19Majority support of a strike is evidence that the Union represents a majoritySeven-Up Bottling Company of Miami, Inc,92 NLRB 1622, 1623;IrvingTaitel, et at.,d/b/a I Taitel and Son, a partnership,119 NLRB 910, 92419See,e g ,United Butchers Abattoir, Inc.,123 NLRB 946, 957;Dan River Mills,Incorporated,Alabama Division,121 NLRB 645, 651-652TheBoard's recordsshow thatin the instant case the Regional Director, acting on the Union's request,recommended onOctober 11, 1960, that the petition be dismissed ; that the amended complaint, alleging aviolation of Section 8(a) (5), issued on October 12, and thatan order dismissing thepetition was issued by the Board on October 28, 1960.20KTRH Broadcasting Company,113 NLRB 125, 127. M. BENEVENTOSAND & GRAVEL CO.369Having found that Respondent has refused to bargain with the Union in violationof Section 8(a)(5) and (1) of the Act, I will recommend that Respondent beordered to bargain with the Union, upon request, as the exclusive representative ofall itsemployees in the appropriate unit concerning rates of pay, wages, hours, andother terms and conditions of employment, and, if an understanding is reached, em-body such understandingin a signedagreement.In view of the nature and extent of the unfair labor practices herein found, I amconvinced that the commission of similar and other unfair labor practices by Re-spondent reasonably may be anticipated. I will therefore recommend that Respond-ent be ordered to cease and desist from inanyother manner infringing upon therights guaranteed to employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Hoisting & Portable Engineers Union, Local 4, International Union of Oper-ating Engineers, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.2.All production and maintenance employees at Respondent's Wilmington, Mas-sachusetts, plant, including truckdrivers and mechanics, but excluding office clericalpersonnel and supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.3.At all times since July 13, 1960, the above-named Union has been, and nowis, the exclusive representative of all the employees in the aforestated unit for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act.4.By engaging in conduct which constituted a refusal to bargain with the Union,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (5) of the Act.5.By the foregoing and by the conduct described in section III,B, supra,theRespondent has interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act and thereby has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT bypass Hoisting & Portable Engineers Union, Local 4, Inter-nationalUnion of Operating Engineers, AFL-CIO, as our employees' dulychosen collective-bargaining representative by dealing directly with our em-ployees.WE WILL NOT offer employees wage increases and other economic benefitsiftheywould forget about the above-named or any other union, nor tell em-ployees that the plant would probably close down before it would go union,nor offer striking employees wage increases and other economic benefits and acontract if they would return to work without the above-named or any otherunion, nor state that we would not sign a contract with the above-named or anyother union even if the employees walked on the picket line for years.WE WILL NOT in any manner interfere with, restrain, or coerce employees inthe exercise of the right to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in anyother concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.WE WILL, upon request, bargain collectively with Hoisting & Portable En-gineers Union, Local 4, International Union of Operating Engineers, AFL-CIO,599198-62-vol, 131-25 370DECISIONSOF NATIONAL LABOR RELATIONS BOARDas the exclusive representative of all employees in the appropriate bargainingunit describedbelow withrespect to rates of pay, wages,hoursof employment,and other terms and conditions of employment,and embodyin a signed agree-ment any understanding reached.The bargaining unit is:All productionand maintenance employees at our Wilmington,Massa-chusetts,plant,includingtruckdriversand mechanics,but excluding officeclericalpersonnel and supervisors as definedin the Act.MICHAELBENEVENTO AND JOHN BENEVENTO,D/B/A M.BENEVENTO SAND &GRAVEL CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remain postedfor 60 days from thedatehereof,and must not bealtered,defaced,or coveredby any other material.Jesse Jones Sausage Company and JonesAbattoirCompanyandAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO.Case No. 11-CA-1515.May 2, 1961DECISION AND ORDEROn October 6, 1960, Trial Examiner Lee J. Best issued his Inter-mediate Report in this proceeding, finding that the Respondent hadengaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto. There-after, the Respondent filed exceptions to the Intermediate Reportand a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panels [Chairman McCulloch and Members Leedom andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, and the ex-ceptions and brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the followingadditions.2In amplification of the Trial Examiner's concluding findings, wenote that Plant Superintendent Lindner was not questioned concern-ing Annie G. Rogers' testimony that she was told by him-at the timeof her layoff in late October 1958-that she would be recalled whenwork picked up, and that similar statements by Lindner and Business1The Respondent's request for oral argument is denied inasmuch as the positions ofthe parties are adequately set forth in the record and brief.2We adoptpro formathe Trial Examiner's finding that Leadman Melvin Davis is not asupervisor within the meaning of the Act, inasmuch as no exceptions have been filed to it.131 NLRB No. 46.